Wilde, J.
The only material question discussed by counsel in this case is, whether the paroi evidence offered by the tenant’s counsel, to explain the will of Elizabeth Williams, was or was not rightly rejected. And we think it very clear, that o.i the construction of the will, taken in connexion with the facts proved, the instructions to the jury are unexceptionable. The words of the will on which the tenant’s claim is founded are, •“ I give and devise unto Benjamin Merrill of Salem, my house and land in Salem now occupied by me.” And it was proved that the testatrix, at the time of making her will, and at the time of her decease, occupied a dwellinghouse in Salem, with a yard and garden, adjacent to which were several lots of land, with buildings upon them, on three several streets, owned by her, but held by tenants. These facts were not controverted, and the instructions to the jury, that the buildings and lots in the occupation of the tenants did not pass by the devise to Merrill, were unquestionably correct. No different instructions could have been given consistently with the language of the devise. In no sense could the testatrix be considered to have the occupation of buildings and land in the tenure and possession of others. The main question then to be determined is, whether the paroi evidence, offered by the tenant’s counsel at the trial, was by the rules of evidence admissible. It is true that where the words of a will, or deed, or other written contract, are doubtful, extraneous facts and circumstances may be proved, in order to show in what sense the words were used. But if the words are clear, and have a definite meaning, no extrinsic evidence, to show a different meaning, can be admitted. Professor Greenleaf, in his learned and lucid Treatise on the Law of Evidence, § 290, lays down the rule on this question, as it is well supported by the authorities. “ Where,” he says, “ the description in the will, of the person or thing intended, is ap- ^ licable with legal certainty to each of several subjects, extriw *427sic evidence is admissible to prove which of such subjects was intended by the testator. But if the desciiption of the person or thing be wholly inapplicable to the subject intended, or said to be intended by it, evidence is inadmissible to prove whom or what the testator really intended to describe. His declarations of intention, whether made before or after the making of the will, are alike inadmissible.” This rule of evidence appears to us to be very correctly stated, and according to it, it is clear, we think, that the evidence offered to be introduced was rightly excluded. It had no tendency to explain the meaning ot the word “ occupied.” The only evidence, which could have any tendency to prove that the testatrix had any other intention than that which the words of the devise import, was the evi dence of her declarations ; and that very clearly was not admissible. The case of Jackson v. Sill, 11 Johns. 201, is a very strong authority on this point, as well as on the construction of the will. In that case, the estate devised was “ the farm which I now occupy.” It was proved that the testator had two farms, one of which he did occupy, and the other was in the tenure of a tenant, under a lease from him ; and it was held that the latter did not pass. Evidence was offered to show the intention of the testator most clearly, and to prove that the scrivener mistook his direction ; but it was ruled that the evidence was inadmissible. Thompson, C. J. said, “ it is a clear case of mistake ; but I have searched in vain for some principle that would bear me out, in letting in the evidence offered, and am satisfied the testimony cannot be admitted in a court of law, without violating the wise and salutary provisions of the statute of wills, and breaking down what have been considered the great landmarks of the law on this subject ” In these remarks we fully concur ; and they are decisive of the pi3sent case.
Nor does the exclusion of the paroi evidence affect the case materially ; for if it had been admitted, the instructions to the jury should have been the same that were given, as to the con struction of the will. The words of the devise are clear, and the evidence offered was entirely insufficient, to control their obvious meaning.
*428The case of Doe v. Parkin, 5 Taunt. 321, & 1 Marsh. 61, is in point, as to the construction of the will. In that case, the testator had devised in these words : “ All my messuages in T., now in my occupation.” The testator had two messuages in T., of which he occupied only one ; and it was held that only that one passed by the devise. And such is the clear construction of the present will; and it is not to be controlled by paroi evidence, even if it could be made to appear that the construction is not conformable to the intention of the testatrix ; which, however, the evidence excluded had very little tendency to prove. But, however this may be, we think the evidence was not admissible, and that the demandants are entitled to judgment.*

Judgment on the verdict.


 See Den v. Bolick, 1 Iredell, 244.